In view of the Wells case, 21 Texas Crim. App., 594, and the legislation upon which it is based and the repeated re-enactment of those statutes and the long and uninterrupted acquiescence in that decision by the bench and bar, I shall agree with Judge Harper's conclusion to reverse. I am somewhat further impelled to this view also by reason of the fact that this court was unanimous in deciding the recent case of Weiseman et al. v. State. That case was discussed fully and on various occasions, and the final conclusion reached as therein announced. It occurs to me if the decision in the Weiseman case is correct, the judgment in this case should be reversed. I agree to the conclusion, therefore, that the judgment should be reversed.